                                                                                                       FILED
                                                                                            CLERK. U.S. DISTRICT COURT

                                                                                                 DEB z7 20?a
                                                                                        C ENTRAL DISTRICT OF CALIFORNIA
                                                                                        gy    ,~                DEPUTY


                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                     ~ cnsE NUMBEx
                                                       PLAINTIFF, ~                     CR 19-7H7-CJC-I
                                     v.

   DARKEN FITZGERALD McGHEE,                                                  ORDER FOR CONTRIBUTION
                                                                              TOWARDS ATTORNEY'S FEES
                                                                                  18 U.S.C.§ 3006A(~
                                                   DEFENDANT(S).

     On            February 26, 2020           defendant                     Darren Fitzgerald McGhee
          submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
          fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution
          towards his/her attorney's fees.
     ❑ did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints                   Elena Sadowsky, DFPD
as counsel for the defendant
    ~ until further notice.
    ❑ for these proceedings only.

     The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
     ❑ A total sum of$
        ❑ due not later than
          ❑ due in monthly payments of$                                  beginning
     ~ Monthly payments of $ 2000.00                                  to commence on                March 2020
       and to continue until fina isposition o t is case.

     ❑ Other

        All cashier's checks and/or money orders must be made payable to: CLERK, U.S. DISTRICT COURT and mailed
to: United States District Court, Central District of California, 255 East Temple Street, Suite TS-134, Los Angeles,
California 90012, Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money
order.
        This order is subject to reconsideration by the Court. The defendant is advised that he/she maybe required, based
upon his/her then present ability, to contribute a greater or lesser amount of money for attorney's fees upon
reconsideration by the Court.

     February 27, 2020                                       _~~~~.~
     Dated                                                      United States D~is~t::;.~~s~~:~:agistrate Judge
cc: Clerk's Office, Fisca! Section
    CJA
    FPD
    PSA

CR-26(OS/18)                              ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
